Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 1 of 19 PageID #: 21397



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

  GENERAL ACCESS SOLUTIONS, LTD.,

                    Plaintiff,
                                                 Case No. 2:20-cv-00007-RWS
        v.
                                                 JURY TRIAL DEMANDED
  SPRINT SPECTRUM LLC, SPRINTCOM, INC.,
  and ASSURANCE WIRELESS USA, L.P.               FILED UNDER SEAL

                    Defendants.



       PLAINTIFF GENERAL ACCESS’S CORRECTED MOTIONS IN LIMINE
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 2 of 19 PageID #: 21398



                                                           TABLE OF CONTENTS

 Issue No. 1: Sprint Should Be Precluded from Relying on the Invalidity of Claims 1 and 19
       in this Case................................................................................................................................................ 1

 Issue No. 2: Sprint Should Be Precluded from Arguing that Claims 1 and 19 Were Known
       or Conventional ....................................................................................................................................... 3

 Issue No. 3: Sprint Should Not Be Allowed to Introduce the Vornefeld Reference into
       Evidence ................................................................................................................................................... 7

 Issue No. 4: Sprint Should Be Precluded from Offering Expert Opinions Inconsistent with
       the Court’s Claim Construction Decisions .......................................................................................... 7

 Issue No. 5: Sprint Should Be Precluded from Offering Expert Opinions Concerning
       Irrelevant LTE Features and Patents.................................................................................................... 9

 Issue No. 6: Sprint Should be Precluded from Relying on the MTEL Settlement Agreement ...........10

 Issue No. 7: Sprint Should Be Precluded from Arguing that General Access Failed to
       Comply with any Disclosure Obligations to Standard Setting Bodies or that It Is
       Subject to any RAND/FRAND Obligations....................................................................................12

 Issue No. 8: Sprint Should Be Precluded from Relying on Mr. Grabner’s Documents .......................13

 Issue No. 9: Sprint Should Be Precluded from Attempting to Use Statements in General
       Access’s Complaints as Admissions ...................................................................................................15




                                                                                  i
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 3 of 19 PageID #: 21399



 Issue No. 1: Sprint Should Be Precluded from Relying on the Invalidity of Claims 1 and 19 in
 this Case

         After years of shifting invalidity contentions, Sprint made a tactical decision to rely on only

 two prior art references in connection with its obviousness defense: Navini and Toshimitsu. See Ex.

 A, Andrews Invalidity Report, ¶ 127. Due to its reliance on Vornefeld in the IPR, Sprint is estopped

 from asserting the Vornefeld reference at trial. Even earlier in the case, Sprint therefore omitted any

 reference to Vornefeld from its final invalidity contentions. See Ex. B Sprint’s Second Amended

 Invalidity Contentions (“restricting the §§ 102 and 103 assertions” to certain specific systems and

 publications, not including Vornefeld). It appears, however, that Sprint is going to try to circumvent

 its inability to rely on Vornefeld by treating Claims 1 and 19—which General Access surrendered in

 the IPR solely on the basis of Vornefeld—as if they are prior art to Claims 28 and 29. Specifically,

 Sprint has indicated it intends to argue to the jury that, because Claims 1 and 19 have been deemed

 invalid, the jury should focus its validity analysis only on whether the additional elements disclosed

 in Claims 28 and 29 would have been obvious to a POSITA.1

         Federal Circuit law precludes Sprint from doing this at trial. The Federal Circuit has

 “repeatedly emphasized” that “‘each claim of a patent (whether in independent, dependent, or

 multiple dependent form) shall be presumed valid independently of the validity of other claims;

 [and] dependent or multiple dependent claims shall be presumed valid even though dependent upon

 an invalid claim.’” Dow Chem. Co. v. Mee Indus., Inc., 341 F.3d 1370, 1375 (Fed. Cir. 2003) (quoting 35

 U.S.C. § 282 (2000)). “Every claim, even a claim in dependent form, is presumed valid independently

 of the validity of other claims.” Douglas Dynamics, LLC v. Buyers Prod. Co., No. 09-CV-261-WMC,




 1
   Sprint made a similar argument in its Sur-Reply Brief opposing General Access’s Motion that the
 Navini System Is Not Prior Art. Sprint argued there that the Court should overlook Navini’s failure
 to disclose features that “are contained in claims 1 and 19 and were admitted by GAS as being
 known in the prior art (and thus known to a POSITA).” Dkt. 238 at 3-4. Sprint included a table
 listing elements that General Access had purportedly admitted were “disclosed in the prior art.” Id.
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 4 of 19 PageID #: 21400



 2014 WL 988755, at *5 (W.D. Wis. Mar. 13, 2014).

          To the extent that Sprint is permitted to pursue its obviousness defense at trial, it must prove

 the invalidity of Claims 28 and 29 independently from any prior determination of invalidity as to

 Claims 1 and 19. In other words, Sprint must establish that all of the elements of Claims 28 and

 29—including those set forth in Claims 1 and 19—were in the prior art or were obvious to a person

 of ordinary skill in the art, and it must do so on the basis of the prior art disclosed in its final

 invalidity contentions and in its expert report, specifically Navini and Toshimitsu. See Ex. A, ¶ 127.

          Allowing Sprint to argue that Claims 1 and 19 have already been invalidated would

 improperly enable Sprint to circumvent IPR estoppel. General Access surrendered Claims 1 and 19

 in the IPR based on a single anticipation reference: Vornefeld. Sprint has already tried, and failed, to

 invalidate Claims 28 and 29 based on Vornefeld and is now statutorily estopped from relying on

 Vornefeld at trial. See 35 U.S.C. § 315(e). Because General Access surrendered Claims 1 and 19 solely

 on the basis of Vornefeld, permitting Sprint to argue that the elements of Claims 1 and 19 have

 already been found to be in the prior art would effectively allow Sprint to rely on Vornefeld in this

 case. To the extent that Sprint seeks to invalidate Claims 28 and 29 in this case, it has the burden of

 doing so based solely on the prior art it has identified for trial: Navini and Toshimitsu.2 Sprint

 should not be permitted to smuggle Vornefeld into this case by relying on General Access’s prior

 surrender of Claims 1 and 19 based entirely on Vornefeld.

          Sprint’s effort to retool its invalidity case by relying on the determination in the PTAB that




 2
     Dr. Andrews also

              Ex. A, ¶ 127. Dr. Andrews briefly




                                                      2
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 5 of 19 PageID #: 21401



 Claims 1 and 19 are invalid should also be barred as untimely. Until the parties met and conferred

 concerning these motions, Sprint had never previously disclosed that it would seek to rely on the

 PTAB’s finding of invalidity of Claims 1 and 19 to support its obviousness defense in this case.

 Indeed, Claims 1 and 19 do not appear on any of Sprint’s disclosures of prior art or in its invalidity

 contentions. Nor did Dr. Andrews disclose an opinion along these lines in his invalidity report.

 General Access therefore had no opportunity to develop expert testimony responding to this

 argument. Allowing Sprint to now place Claims 1 and 19 at the center of its invalidity defense at trial

 would be fundamentally unfair to General Access.

         Sprint’s intended reliance on the invalidity of Claims 1 and 19 is particularly problematic in

 the context of Sprint’s obviousness defense. See Papyrus Tech. Corp. v. New York Stock Exch., LLC, 653

 F. Supp. 2d 402, 429 (S.D.N.Y. 2009) (“Each of [the independent and dependent] claims is …

 separately evaluated for obviousness.”). The obviousness inquiry does not just ask whether the

 individual claim elements existed in the prior art, but also whether a person of ordinary skill would

 have been motivated to combine the relevant art. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007)

 (“[A] patent composed of several elements is not proved obvious merely by demonstrating that each

 of its elements was, independently, known in the prior art.”). Telling the jury that Claims 1 and 19

 were in the prior art would not allow the jury to evaluate whether a person of ordinary skill would

 have been motivated to combine that art with the additional elements of Claims 28 and 29.

 Issue No. 2: Sprint Should Be Precluded from Arguing that Claims 1 and 19 Were Known or
 Conventional

         The Court should also preclude Sprint and its experts from asserting that the elements of

 Claims 1 and 19 were “conventional” or “known to the public” at the time of the invention of the

 ’931 Patent. The only evidence Sprint has identified to support those assertions is the fact that




                                                     3
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 6 of 19 PageID #: 21402



 General Access conceded the invalidity of Claims 1 and 19 during the IPR.3 But General Access’s

 concession of the invalidity of Claims 1 and 19 does not equate to a concession that the elements of

 those claims were “conventional” or widely “known.” Sprint’s attempt to convert General Access’s

 narrow concession of anticipation under §102 into a broad concession that the elements of Claims 1

 and 19 were conventional or well-known should therefore be rejected.

         In the IPR, Sprint asserted that Vornefeld anticipated Claims 1 and 19 under 35 U.S.C.

 § 102. See Ex. D, Sprint IPR Petition at 19. To prove invalidity under §102, Sprint did not need to

 prove that the elements of Claims 1 and 19 were “known” or “conventional.” Instead, Sprint merely

 needed to prove that “the claimed invention was [] described in a printed publication . . . before the

 effective filing date of the claimed invention.” Id. Notably, even obscure printed publications may

 invalidate a patent under §102. See, e.g., Hart v. Baarcke, 396 F. Supp. 408, 412 (S.D. Fla. 1975) (a

 publication can anticipate “no matter how obscure”). For that reason, courts have recognized a

 fundamental distinction between the conventional, widely known information presumed to be

 within the knowledge of a person of ordinary skill for purposes of written description and

 enablement under §112, and the much broader category of publications that may be relied upon as

 invalidating prior art under §102. See In re Howarth, 654 F.2d 103, 106-7 (C.C.P.A. 1981)

 (distinguishing between prior art that can be relied upon under §102 and art pertinent to “what is

 likely to be known by persons of ordinary skill in the art” for purposes of §112, and noting that “we




 3
  Sprint has repeatedly cited General Access’s concession that Claims 1 and 19 were anticipated by
 Vornefeld to support its assertions that those claims were “known to the public” and
 “conventional.” At the June 17 hearing, Sprint argued that “Claim 1 was already known to the
 public, GAS has admitted that.” Ex. C at 149:15-16. See also id. at 189:20-21 (“In this case, we know
 that everything in Claim 1 was in the public domain.”); Sprint Sur-Reply re Mot. for SJ on Navini,
 Dkt. 238 at 4 (“claims 1 and 19 were admitted by GAS as being known in the prior art (and thus
 known to a POSITA)” (emphasis added)). Similarly, in its Reply Brief supporting its Daubert
 motion, Sprint criticized Dr. Madisetti for failing to apportion between “the patented improvement
 and the conventional components” of Claims 1 and 19 based only on Vornefeld. Dkt. 219 at 3.
                                                      4
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 7 of 19 PageID #: 21403



 do not ipso facto give all patents and printed publications the same evidentiary weight for purposes of

 showing enablement under §112, even though all such references are treated the same for prior art

 purposes under §102”).

         Sprint improperly seeks to convert General Access’s concession that Vornefeld constituted a

 prior art publication under §102 into a much broader concession that it also constituted information

 within the knowledge of people of ordinary skill under §112. Even more than that, Sprint seeks to

 turn General Access’s concession regarding Vornefeld and §102 into an admission that the elements

 of Claims 1 and 19 were “known to the public” or “conventional.” However, as the Federal Circuit

 has recognized in the patentability context, “[w]hether a particular technology is well-understood,

 routine, and conventional goes beyond what was simply known in the prior art. The mere fact that

 something is disclosed in a piece of prior art, for example, does not mean it was well-understood,

 routine, and conventional.” Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018)

         Sprint’s attempt to stretch General Access’s admission that Claims 1 and 19 were anticipated

 by Vornefeld into a much broader concession that the elements of the invalidated claims were

 conventional and well known is belied by the IPR statements on which Sprint relies. For example,

 when General Access conceded that Vornefeld “knocks out our independent claims,” it also

 emphasized the obscurity of the reference, noting that Vornefeld was “writing articles . . . in the

 wilderness somewhere” and was not known to Mr. Struhsaker, the inventor of the ’931 Patent. Ex.

 E, IPR Trial Tr. at 57:6-9. As discussed in footnote 2 above, Sprint’s expert has expressed similar

 views. Ex. A, ¶¶ 362, 364.

         The distinction between what constitutes prior art under § 102 and what was “well known to

 the public” or “conventional” is critical here. Sprint intends to argue that damages must be

 apportioned to account for the fact that Claims 1 and 19 are invalid. For example, Dr. Andrews

 dedicates an entire section of his report to the argument that

                                                    5
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 8 of 19 PageID #: 21404



                                                                Ex. F, Andrews Rebuttal Report at

 ¶¶ 345-64. But the cases Sprint has relied upon to support this argument require only the

 apportionment of “conventional” elements in the asserted claims. See, e.g., Dkt. 219 at 3-4 (“the

 patent owner must apportion or separate the damages between the patented improvement and the

 conventional components”) (quoting Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC,

 879 F.3d 1332, 1348 (Fed. Cir. 2018) (emphasis added); id. (plaintiff must show “how much new

 value is created by the novel combination, beyond the value conferred by the conventional

 elements alone”) (quoting AstraZeneca AB v. Apotex Corp., 782 F.3d 1324, 1339 (Fed. Cir. 2015)

 (emphasis added)); see also Ex. C, June 17 Hearing Tr. at 160:23-25 (Sprint counsel arguing that “[t]he

 patent owner must apportion or separate the damages between the patented improvement and the

 conventional components,” and that “[t]his is easy, easy law”). Importantly, Dr. Andrews does not




                                     Ex. A, ¶¶ 362, 364.

         Sprint has identified no support for the notion that a plaintiff must apportion out every

 claim element that happens to be included in a printed publication deemed to be prior art under

 §102, no matter how obscure. Indeed, such a regime would be utterly unworkable, requiring experts

 to analyze the entire body of §102 prior art and apportion out every claim element appearing in

 every §102 reference. Such a requirement was squarely rejected in AstraZeneca, which recognized that

 novel combinations of previously known elements can have significant value. See AstraZeneca, 782

 F.3d at 1338–39 (“it has long been recognized that a patent that combines old elements may give the

 entire value to the combination if the combination itself constitutes a completely new and

 marketable article”) (internal quotations and alterations omitted). But even if it were appropriate for

                                                    6
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 9 of 19 PageID #: 21405



 Sprint to make such an argument, it would not be appropriate for it to do so based on General

 Access’s limited concession in the IPR that Claims 1 and 19 were anticipated by a reference that

 Sprint is estopped from relying on in this case, and which did not even involve a cellular network.

 Issue No. 3: Sprint Should Not Be Allowed to Introduce the Vornefeld Reference into
 Evidence

         Sprint should not be permitted to discuss or introduce the Vornefeld reference into evidence

 at trial. Because Sprint relied on Vornefeld in the IPR, it is estopped from relying on Vornefeld at

 trial. See 35 U.S.C. § 315(e). As Sprint conceded, “the PTAB has issued a final written decision

 concerning Claims 28 and 29, and statutory estoppel would preclude Sprint from asserting §§ 102

 and 103 invalidity grounds” based on Vornefeld. Dkt. 113, Sprint Opp. to General Access Motion

 to Strike at 1. Sprint has no legitimate reason to introduce Vornefeld in this case, let alone the sort

 of compelling reason that might overcome the significant confusion and unfair prejudice its

 introduction would present.

 Issue No. 4: Sprint Should Be Precluded from Offering Expert Opinions Inconsistent with
 the Court’s Claim Construction Decisions

         The Court should preclude Sprint and its technical expert from presenting evidence or

 arguments that are inconsistent with the Court’s Markman decision. See CardSoft, Inc. v. VeriFone Sys.,

 Inc., No. 2:08-CV-98-RSP, 2012 WL 12895875, at *2 (E.D. Tex. June 3, 2012) (excluding expert

 testimony that was inconsistent with statements the court made “[i]n rejecting Defendants’ proposed

 construction”); Anglefix, LLC v. Wright Med. Tech., Inc., No. 13-CV-2407-JPM-TMP, 2017 WL

 2973989, at *8 (W.D. Tenn. July 12, 2017) (“[D]istrict courts . . . have consistently excluded expert

 testimony . . . when that testimony contradicted the court’s claim construction rulings.”).

         For example, Dr. Andrews opines that



                           Ex. A, ¶ 227; see also id. ¶ 342

                                                      7
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 10 of 19 PageID #: 21406




                                                                                          Sprint made the

  same argument in its Markman brief, where it asked the Court to limit the claims to pre-programmed

  beams because “[t]he ’931 patent does not disclose or even suggest any other type of beam scanning,

  nor does it disclose or suggest any non-pre-programmed directed scanning beams.” Dkt. 88 at 18.

  The Court disagreed, finding that “[t]he ’931 patent also discloses structure for creating directed

  beams that suggest the beams can be directed in real time and are not limited to a pre-programmed

  set.” Dkt. 105, Claim Construction Order at 25. The Court’s order went on to explain that Figure 11

  depicts “a beam-forming system” that “‘allows for rapid calculation of adaptive cancellation.’” Id. at

  27 (quoting ’931 patent at 27:45–49).

          The Court rejected the interpretation Dr. Andrews now asserts, concluding that “the ’931

  patent teaches that directed scanning beams are formed by beam-forming systems, they are used for

  receiving and not just transmitting and beam forming may be via ‘rapid calculation of adaptive

  cancellation,’ rather than simply through ‘pre-programmed weights or delays.’” Id. (quoting ’931

  patent at 27:45–49). Sprint should not be permitted to revisit this now-settled issue.

          Similarly, in rejecting Sprint’s effort to limit the asserted claims to “fixed” wireless access

  devices, this Court noted that “the patent itself suggests that the wireless access devices are not

  necessarily fixed.” Dkt. 105 at 20. But in his report, Dr. Andrews opines



                                     See Ex. A, ¶¶ 246, 248. Even more egregiously, Dr. Andrews asserts

  that



                                                   Dkt. 105 at 18. Sprint should not be permitted to

  present opinions that contradict the Court’s Markman ruling.

                                                       8
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 11 of 19 PageID #: 21407



  Issue No. 5: Sprint Should Be Precluded from Offering Expert Opinions Concerning
  Irrelevant LTE Features and Patents

          In his report, Dr. Madisetti quantifies the extent to which the Asserted Claims increase the

  throughput of Sprint’s base stations. As the Court recognized in its Order on Sprint’s Daubert

  motion, “Dr. Madisetti’s report is quite clear—when he performed his second, further-apportioned

  analysis he attempted to separate the benefit of beamforming generally from the benefit added by

  the management protocol of the Asserted Claims.” Dkt. 293, Order at 7. Mr. Kennedy considers Dr.

  Madisetti’s conclusions regarding those throughput benefits to support his damages opinions.

          In a transparent effort to justify the introduction of irrelevant LTE features and patents, Dr.

  Andrews misconstrues Dr. Madisetti’s analysis and states that




          Because Dr. Madisetti’s analysis of the technical benefits of the invention focuses specifically

  on the incremental throughput benefits attributable to the Asserted Claims, the relative

  contributions of the other features, patents, and contributions that Dr. Andrews lists are not

  relevant to any issue in this case. They are certainly not relevant to rebutting Dr. Madisetti’s

  opinions, which is the excuse Dr. Andrews invokes for introducing them. Moreover, Sprint does not

  present an alternative damages calculation based on Dr. Andrews’ vague and unsubstantiated

  conclusions that



                                    , id. ¶317. Indeed, neither Dr. Andrews nor Ms. Davis offer any
                                                      9
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 12 of 19 PageID #: 21408



  alternative damages calculation based on the relative contributions of the various technologies at

  issue. Nor does Sprint present any evidence or opinions regarding royalty stacking or similar issues.

            Dr. Andrews’ opinions concerning other patents allegedly relevant to its LTE network suffer

  from two additional defects. First, Dr. Andrews does nothing to determine whether Sprint actually

  uses any of those other patents in its network or to demonstrate that they are “essential” to any LTE

  standard. Without that type of patent-specific analysis, any suggestion that the other patents are used

  by Sprint or essential to the standards is mere speculation. Second, even if Sprint used one or more

  of these other patents in its LTE network, Sprint has failed to identify any evidence indicating their

  relevance to this case. Dr. Andrews does not analyze—let alone quantify—how the claims in any

  other patent impact the throughput in Sprint’s network. Permitting Sprint to introduce vague,

  conclusory opinions regarding other patents will only serve to waste time and confuse the issues.

  Issue No. 6: Sprint Should be Precluded from Relying on the MTEL Settlement Agreement

            Sprint and its damages expert, Julie Davis, should not be allowed to rely on the settlement

  agreement between MTEL and Clearwire (the “MTEL Settlement”). In 2014, Clearwire and MTEL

  signed the MTEL Settlement to settle MTEL’s lawsuit against Clearwire and Sprint alleging that

  certain networks infringed three MTEL patents. Ex. G, Davis Rep. at 42. Clearwire agreed to pay

  $15.5 million for a non-exclusive license to the patents. Id. at 43. Ms. Davis opines

                                                                           . Id. at 44.4 Importantly, the

  MTEL Settlement is the only agreement Ms. Davis relies on as a comparable license relevant to

  the amount of damages in this case. Ex. H, Davis Dep. 185:2-5.5




  4
      Ms. Davis

                                                                                               Id.
  5
      Ms. Davis relies on other Sprint settlement agreements solely for the undisputed proposition that

                                                     10
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 13 of 19 PageID #: 21409



          The MTEL Settlement should be excluded because it has no probative value. First, the

  MTEL Settlement is a settlement agreement, which are of limited—if any—probative value. In

  LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51 (Fed. Cir. 2012), after recognizing “the

  longstanding disapproval of relying on settlement agreements to establish reasonable royalty

  damages,” the Federal Circuit held the district court had abused its discretion by admitting a

  settlement agreement that was not “the most reliable license in [the] record.” Id. at 77 (distinguishing

  ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 870-72 (Fed. Cir. 2010); see also Eidos Display, LLC v. Chi

  Mei Innolux Corp., No. 6:11-CV-00201-JRG, 2017 WL 1322550, at *4 (E.D. Tex. Apr. 6, 2017)

  (excluding settlement agreement under Fed. R. Evid. 403 after noting that, “[w]hile settlement

  licenses have been used to assess damages in patent litigation, their admittance is never obtained

  without scrutiny because of the inherent risk they pose in skewing a reasonable royalty calculation”);

  M2M Sols. LLC v. Enfora, Inc., 167 F. Supp. 3d 665, 678 (D. Del. 2016) (observing that “Federal

  Circuit precedent is hostile toward using litigation settlement agreements in proving a reasonable

  royalty, except in limited circumstances”). Here Sprint and Ms. Davis assert that other evidence—

  namely evidence regarding General Access’s earlier efforts to sell a portfolio containing the ’931

  Patent—is more probative than the MTEL Settlement. Ex. G at 32-41.

          Second, the MTEL Settlement was signed in February 2014 after the hypothetical

  negotiation in 2013. Compare Ex. G at 29 (hypothetical negotiation in 2013), with id. at 42 (MTEL

  Settlement signed Feb. 2014). Courts regularly exclude reliance on settlement agreements executed

  after the date of the hypothetical negotiation. See, e.g., Sprint Commc’ns Co. LP v. Charter Commc’ns, Inc.,

  et al., No. 17-1734-RGA, 2021 WL 982732, at **9-10 (D. Del. Mar. 16, 2021) (holding that “prior




  past damages here should be a lump sum rather than a running royalty. Ex. H at 183:4-11, 184:14-
  185:1. This evidence should also be excluded given that Mr. Kennedy agrees Sprint would have
  preferred a lump sum.
                                                   11
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 14 of 19 PageID #: 21410



  settlement agreements . . . are not relevant when they occurred after the date of the hypothetical

  negotiation”); ePlus, Inc. v. Lawson Software, Inc., 764 F. Supp. 2d 807, 813 (E.D. Va. 2011) (“The

  minimal probative value that can be attributable to settlement agreements that ensue litigation is

  even less where, as here, the settlement agreements occurred years after the hypothetical negotiation

  . . . .”); Eidos Display, 2017 WL 1322550, at *4 (excluding settlement agreement in part because

  signed 10 to 13 years after the hypothetical negotiation).

          Finally, Ms. Davis



                                                                     Ex. H, at 186:12-16; id. at 172:2-20



                                            In other words, Ms. Davis acknowledges that the MTEL

  Settlement is not directly comparable in that there had been no determinations of infringement,

  validity and enforceability, but nonetheless relies on the MTEL Settlement number without any

  adjustment to account for the fact that patents are presumed to be valid, enforceable and infringed

  in the hypothetical negotiation. She should not be permitted to do so.

  Issue No. 7: Sprint Should Be Precluded from Arguing that General Access Failed to
  Comply with any Disclosure Obligations to Standard Setting Bodies or that It Is Subject to
  any RAND/FRAND Obligations

          Sprint should not be allowed to present evidence or argument that General Access had a

  duty to disclose the ’931 Patent (or the application leading to it) to any standard-setting body. Nor

  should Sprint be allowed to present evidence or argue that General Access was subject to any

  relevant RAND/FRAND obligations. There is simply no basis for Sprint to make such arguments.

          General Access is accusing Sprint’s 4G LTE network. The 4G LTE standards were created

  by the 3GPP standard-setting body. Ex. I, Struhsaker Dep. 28:7-14; Ex. J, Satapathy Dep. at 56:8-9.

  Neither General Access nor any of its predecessors were ever a member of 3GPP. And the inventor

                                                     12
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 15 of 19 PageID #: 21411



  of the ’931 Patent did not participate in any LTE standard-setting activities. Ex. I at 28:1-3.

          General Access’s predecessor-in-interest, Raze Technologies, did participate for a short

  period of time in the IEEE 802.16 committee that developed the WiMAX standards. However, the

  undisputed evidence is that General Access had no obligation to disclose the ’931 Patent to the

  802.16 committee because (1) Raze never proposed the invention of the ‘931 Patent for

  standardization, and (2) Raze’s involvement ended in 2002, years before the beamforming portions

  of the standard were developed. Ex. I at 278:5-19. But more fundamentally, the 802.16 WiMAX

  standard is not at issue in this case. The 4G LTE is a different standard adopted by a different

  standard-setting body. Sprint has never explained why an alleged failure to disclose patents or

  applications to the IEEE regarding its development of a different standard could be relevant to

  3GPP’s efforts to develop the 4G LTE standards.

          Sprint has offered no expert report opining that General Access had any obligation to

  disclose the ’931 Patent to any standard-setting body or that the ’931 Patent is subject to any

  RAND/FRAND obligations. Given the absence of any factual basis or expert testimony to support

  any standard-setting defense, Sprint should not be allowed to introduce evidence or argument that

  General Access, Raze or Mr. Struhsaker had any duty to disclose the ’931 Patent to any standard-

  setting body or that they assumed any RAND/FRAND obligations. To allow Sprint to do so would

  only waste time, confuse the jury, and unfairly prejudice General Access.

  Issue No. 8: Sprint Should Be Precluded from Relying on Mr. Grabner’s Documents

          As explained in General Access’s Motion for Partial Summary Judgment of Validity (Dkt.

  166 at 23-25), Sprint waited until it served Dr. Andrews’ December 18, 2020 report—well after the

  December 1 close of fact discovery—to disclose that it would be relying on the Navini system as its

  principal prior art reference and that it would be relying on documents and other information

  provided by Mr. John Grabner, Navini’s former VP of Engineering.

                                                     13
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 16 of 19 PageID #: 21412



          Given Dr. Andrews’ heavy reliance on Mr. Grabner, General Access requested that Sprint

  produce Mr. Grabner for deposition and tendered a subpoena for documents to Sprint’s counsel.

  Sprint’s counsel refused to accept the subpoena on behalf of Mr. Grabner on the ground that it was

  served “after the close of fact discovery.” Ex. K, 1/11/21 Email from Jason Cook to Glen

  Summers. Sprint also refused to collect and produce Mr. Grabner’s documents regarding the Navini

  system because “Mr. Grabner [had] been on Sprint’s Initial disclosures since October” and “the

  Navini prior art was disclosed to GAS with Sprint’s invalidity contentions in May.” Ex. K.

          Sprint’s excuses for refusing to produce relevant documents from Mr. Grabner cannot

  withstand scrutiny. In its October witness disclosures, Mr. Grabner was buried among fifteen party

  witnesses and thirty-three third party witnesses. Ex. L, 10/16/20, Sprint 2d. Supp. Disclosures. What’s

  more, Mr. Grabner testified in deposition




                                                                                        id. 32:2–15.

          Sprint’s selective production of cherry-picked documents from Mr. Grabner’s archives of

  Navini materials failed to satisfy its discovery obligations. This Court’s Discovery Order requires the

  parties to produce all relevant documents. Under the local rules, that includes all documents

  “relevant to any party’s claim or defense” including “information that would not support the

  disclosing parties’ contentions.” Local Rule CV-26(d)(1). Given that Mr. Grabner is a paid

  consultant to Sprint, Sprint has presented no justification for producing only a handful of

  documents culled from Grabner’s files while withholding the rest. And given Sprint’s massive,

  constantly shifting invalidity contentions over the history of this litigation, it was no excuse for

  Sprint to claim that it was “too late” for General Access to seek Mr. Grabner’s documents once

  Sprint revealed in its expert report that the Navini system (and specifically documents provided by

                                                      14
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 17 of 19 PageID #: 21413



  Mr. Grabner) would be at the heart of Sprint’s invalidity defense at trial.

  Issue No. 9: Sprint Should Be Precluded from Attempting to Use Statements in General
  Access’s Complaints as Admissions

          General Access filed both an original complaint and an amended complaint in this case.

  Consistent with the Federal Rules’ liberal policy in favor of amendments, General Access altered or

  retracted many of its original allegations when it filed its amended complaint. General Access also

  addressed some of the same issues in subsequent pleadings and interrogatory responses. Sprint

  should be precluded from introducing statements in General Access’s original complaint that are

  inconsistent with General Access’s final complaint or other subsequent pleadings.

          While “[a]llegations in [a] party’s pleadings may constitute admissions in some situations …,

  one of two inconsistent pleas cannot be used as evidence in the trial of the other.’” Gabarick v. Laurin

  Mar. (Am.), Inc., 406 F. App’x 883, 889 (5th Cir. 2010). “An amended complaint supersedes the

  original complaint and renders it of no legal effect unless the amended complaint specifically refers

  to and adopts or incorporates by reference the earlier pleading.” King v. Dogan, 31 F.3d 344, 346 (5th

  Cir. 1994). Thus, where a party amends a prior complaint without incorporating it, the “second

  complaint is the only effective complaint” that can be used as evidence. Id.

          Here, General Access retracted certain statements that were made in its original complaint,

  which had been filed over four years earlier. For example, the original complaint alleged that

  “[p]ursuant to relevant policies governing the standards organization, RAZE … agreed to license

  users of WiMAX technology on fair, reasonable, and non-discriminatory (FRAND) terms.” Dkt. 1

  ¶ 20. As explained above in the context of its motion relating to RAND obligations, Raze never

  proposed the invention of the ’931 Patent for standardization by any standards organization, and

  was not involved in the development of any beamforming standards. As a result, General Access

  withdrew these allegations when it filed its amended complaint. That complaint supersedes the

  original complaint, so Sprint should not be permitted to rely on the original (withdrawn) allegations.
                                                   15
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 18 of 19 PageID #: 21414



  Dated: July 14, 2021               Respectfully submitted,


                                     BARTLIT BECK LLP


                                     /s/ Glen E. Summers
                                     Glen E. Summers (Lead Attorney)
                                              (Colorado Bar No. 30635)
                                     Sean C. Grimsley (Colorado Bar No. 36422)
                                     John M. Hughes (Colorado Bar No. 38295)
                                     Nosson D. Knobloch (Colorado Bar No. 42134)
                                     Bartlit Beck LLP
                                     1801 Wewatta Street, Suite 1200
                                     Denver, CO 80202
                                     Telephone: (303) 592-3100
                                     glen.summers@bartlitbeck.com
                                     sean.grimsley@bartlitbeck.com
                                     john.huges@bartlitbeck.com
                                     nosson.knobloch@bartlitbeck.com

                                     Benjamin R. Montague (IL Bar No. 6327341)
                                     Bartlit Beck LLP
                                     54 W Hubbard St., Suite 300
                                     Chicago, IL 60654
                                     Telephone: (312) 494-4400
                                     benjamin.montague@bartlitbeck.com

                                     Jennifer Parker Ainsworth
                                     (Texas Bar No. 00784720)
                                     Wilson, Robertson & Cornelius, P.C.
                                     900 ESE Loop 323, Suite 400
                                     Tyler, TX 75701
                                     Telephone: (903) 509-5000
                                     jainsworth@wilsonlawfirm.com

                                     Jacob Brege (Michigan Bar No. P84415)
                                     Brege PLLC
                                     201 S. 1st St. Apt. 624
                                     Ann Arbor, MI 48104
                                     Telephone: (917) 734-7880
                                     jbrege@bregepllc.com

                                     Attorneys for Plaintiff General Access Solutions, Ltd.




                                        16
Case 2:20-cv-00007-RWS Document 309 Filed 07/14/21 Page 19 of 19 PageID #: 21415



                    CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          I hereby certify that, pursuant to Local Rule CV-5(a)(7)(A), authorization for filing the

  foregoing pleading under seal has been conveyed through the Amended Protective Order (Dkt. No.

  44) in place in this matter.

                                                     /s/ Glen E. Summers
                                                     (with permission by Jennifer Parker Ainsworth)




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above and foregoing

  document was filed electronically UNDER SEAL and served by e-mail on July 14, 2021, to all

  counsel of record.

                                                     /s/ Glen E. Summers
                                                     (with permission by Jennifer Parker Ainsworth)



                                 CERTIFICATE OF CONFERENCE

          I certify that Defendants General Access Solutions, Ltd., have complied with the

  requirements of Local Rule CV-7(h). This motion is opposed. Specifically, the parties held a

  telephonic meet and confer on July 12, 2021. Kate Dominguez attended on behalf of Defendant,

  among others. The parties were not able to come to agreement on the above motions, and as such,

  the meet and confer process ended in an impasse.


                                                     /s/ Glen E. Summers
                                                     (with permission by Jennifer Parker Ainsworth)




                                                   17
